DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 365(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application No. PCT/JP2018/030748 and Application No. JP2017-200389, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Claims 11 and 12 are newly filed and directed to a method for measuring biomagnetism simultaneously with a plurality of magnetic sensors.  The written description disclosure in the prior-filed applications are directed to a biomagnetism measuring device and does not disclose a method for measuring biomagnetism.  The only disclosure of a “method” is directed to “a predetermined computing method” and a “method for holding the magnetic sensor.”
The disclosure of the prior-filed application, JP2017-200389, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Claims 4 discloses a holding part being provided with an opening/closing mechanism that enables the third holding section to open and close with respect to the first holding section or a second holding section, and with a movement mechanism that enables the third holding section to move toward the first holding section or the second holding section.  These features are not disclosed in the prior-filed application.
Drawings
The drawings are objected to because box 2 of figure 1 is not properly labeled.  Reference numerals alone are insufficient.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1-10 objected to because of the following informalities: claim 1 appears to use the term “wherein” as the transitional phrase.  Examiner suggests amending the claim to use a transitional phrase such as “comprising,” “consisting essentially of” and “consisting of”, see MPEP 2111.03.  In view of the written description, Examiner is interpreting the term “wherein” to be synonymous with “comprising”.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a moving mechanism that moves” in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 4 discloses “an opening/closing mechanism that enables” which is a term that invokes 112(f).  The term “opening/closing mechanism” does not have a known structure in the art and the written description does not provide a corresponding structure for the non-structural term.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially parallel” in claim 2 is a relative term which renders the claim indefinite. The term “substantially parallel” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The written description does not provide upper and lower bounds to define what is considered “substantially” parallel.
The term “substantially right angle” in claim 3 is a relative term which renders the claim indefinite. The term “substantially right angle” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The written description does not provide upper and lower bounds to define what is considered “substantially” right angle.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 9, 11 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoichi et al (JP2000041965) – provided by Applicant.
Regarding claim 1, Yoichi et al disclose a biomagnetism measuring device for measuring biomagnetism simultaneously with a plurality of magnetic sensors, wherein:
	the plurality of magnetic sensors (SQUID sensors 21) is held by a holder portion (dewar 3) so as to have different measurement directions (abstract, fig.2);
	the plurality of magnetic sensors is provided at the holder portion so as to be capable of measuring biomagnetism of multiple sites simultaneously ([0020] – magnetic flux radiated from the body surface is simultaneously measured. Examiner notes, the term “capable of” is language which suggests but does not limit a claim to a particular structure and therefore does not limit the claim scope.); and
	the plurality of magnetic sensors comprises a sensor that detects biomagnetism in a thermal environment commensurate with normal temperature (abstract - biomagnetism measuring apparatus is provided with a Dewar 3; [0007] – in order to maintain the low temperature, the magnetic sensor is installed in an insulated container called Dewar, and is cooled by a refrigerant (liquid nitrogen or liquid helium); Examiner notes the specification in [0032] defines “thermal environment commensurate with normal temperature” as an environment in which only a temperature control mechanism that can be conveniently used such as a thermal insulating material is required for cooling or heating).
	Regarding claim 2, Yoichi et al disclose wherein the holder portion is provided with a first holder portion in which the plurality of magnetic sensors is arranged two-dimensionally at positions in a (x-y) coordinate substantially parallel (61X) to a body surface of a living organism (P), and a second holder portion in which the plurality of magnetic sensors is arranged two-dimensionally at positions in a coordinate different from the (x-y) coordinate (61Y) (fig.24, p.9, para 7 – the L-shaped dewar 61 has a separate structure in which a vertical dewar 61X facing the side of the chest of the subject P and a horizontal dewar 61Y facing the front of the chest are divided).
	Regarding claim 3, Yoichi et al disclose wherein a first holder face of the first holder portion on which the plurality of magnetic sensors is arranged, and a second holder face of the second holder portion on which the plurality of magnetic sensors is arranged are arranged at substantially right angle in a cross-sectional view (fig.24, vertical dewar 61X and horizontal dewar 61Y are perpendicular to each other).
	Regarding claim 4, Yoichi et al disclose wherein the holder portion is provided with: a third holder portion in which the plurality of magnetic sensors is arranged two-dimensionally; an opening/closing mechanism that enables the third holder portion to open and close with respect to the first holder portion or the second holder portion (p.17, para 5 - a structure for opening and closer the dewar); and a moving mechanism that enables the third holder portion to move toward the first holder portion or the second holder portion (p.2, para 3 - the dewar’s shape is processed into an arbitrary shape such as L-shape (corresponding to first and second holder) or U-shape (corresponding to first, second and third holder)).
	Regarding claim 5, Yoichi et al disclose wherein the plurality of magnetic sensors comprises a SQUID sensor (abstract – plurality of SQUID sensors (magnetic sensors)).
	Regarding claim 6, Yoichi et al disclose wherein a plurality of holding frames that holds the plurality of magnetic sensors removably or movably is arranged in an array in the holder portion (p.17, para 6 – attached portions are screwed as an example).
	Regarding claim 9, Yoichi et al disclose wherein the holder portion is composed of a non-magnetic material (p.4, para 5 – cooling container is made of a non-magnetic and electrically insulating material).
Regarding claim 11, Yoichi et al disclose a method for measuring biomagnetism simultaneously with a plurality of magnetic sensors, the method comprising:
	measuring biomagnetism simultaneously by means of the plurality of magnetic sensors (SQUID sensors 21 – abstract, fig.2);
	wherein the plurality of magnetic sensors have different measuring directions (abstract, fig.2);
	wherein the plurality of magnetic sensors is provided so as to be capable of measuring biomagnetism of multiple sites simultaneously ([0020] – magnetic flux radiated from the body surface is simultaneously measured. Examiner notes, the term “capable of” is language which suggests but does not limit a claim to a particular structure and therefore does not limit the claim scope.); and
	wherein the plurality of magnetic sensors comprises a sensor that detects the biomagnetism in a thermal environment commensurate with normal temperature (abstract - biomagnetism measuring apparatus is provided with a Dewar 3; [0007] – in order to maintain the low temperature, the magnetic sensor is installed in an insulated container called Dewar, and is cooled by a refrigerant (liquid nitrogen or liquid helium); Examiner notes the specification in [0032] defines “thermal environment commensurate with normal temperature” as an environment in which only a temperature control mechanism that can be conveniently used such as a thermal insulating material is required for cooling or heating).
	Regarding claim 12, Yoichi et al disclose wherein measuring biomagnetism comprises detecting a plurality of directional components for biomagnetism of one site by means of the plurality of magnetic sensors (p.8, last para – the number of detected data is larger and detection can be improved from various directions).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoichi et al (JP2000041965) in view of Yoshihiro et al (JP 2000175874).
Regarding claim 7, Yoichi et al disclose the invention substantially as claimed, but fail to explicitly disclose wherein a plurality of rails that slidably holds the plurality of magnetic sensors is arranged in the holder portion.
However, Yoshihiro et al teach in the same medical field of endeavor, a plurality of rails that slidably holds a plurality of magnetic sensors is arranged in a holder portion (p.3, para 3 - the operator moves the sensor housing to move any one of the body-side slide rail, the short-side slide rail and the vertical slide rail).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the plurality of magnetic sensors arranged in the holder portion of Yoichi et al with a plurality of rails that slidably holds the plurality of magnetic sensors arranged in the holder portion as it would provide optimized positioning of the plurality of magnetic sensors arranged in the holder portion with respect to the patient.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoichi et al (JP2000041965) in view of Xiao (WO 2004/017102).
Regarding claim 8, Yoichi et al disclose the invention substantially as claimed, but fail to explicitly disclose wherein the holder portion is provided with a moving mechanism that moves the plurality of magnetic sensors individually in a contact/separation direction with respect to the living organism.
However, Xiao teaches in the same medical field of endeavor, wherein a holder portion is provided with a moving mechanism that moves a plurality of magnetic sensors individually in a contact/separation direction with respect to a living organism (p.11, para 1 - the individual sensors move in the Bz direction independently of one another, p.14, para 3 - other applications including biomagnetism).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the plurality of magnetic sensors with a moving mechanism that moves the plurality of magnetic sensors individually in a contact/separation direction as it would provide a contact and non-contact mode dependent on the desired specimen.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoichi et al (JP2000041965) in view of Iwasaki et al (2017/0209062).
Regarding claim 10, Yoichi et al disclose the invention as claimed and discussed above, but fail to explicitly disclose wherein the holder portion is composed of a flexible material.
However, Iwasaki et al teach in the same medical field of endeavor, wherein a holder portion is composed of a flexible material ([0045] - plural sensor units installed on a flexible base body).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the holder portion of Yoichi et al with a holder portion composed of a flexible material as it would provide proper contact and fitting of the sensors with respect to the patient.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCHELLE DEANNA TURCHEN whose telephone number is (571)270-7104. The examiner can normally be reached Mon - Fri 6:30-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROCHELLE D TURCHEN/Primary Examiner, Art Unit 3793